Title: From George Washington to the Chiefs of the Choctaw Nation, 17 December 1789
From: Washington, George
To: Chiefs of the Choctaw Nation


          
            Brothers.
            [New York, 17 December 1789]
          
          I have sent Major Doughty one of our Warriors, in order to convince you that the United States well remember the treaty they made with your Nation four years ago at Hopewell on the Keowee—guard and protect him and show him the places at which trading posts shall be established in order to furnish you with goods; and when the said posts shall be established, support them to the utmost of your power.
          Be attentive to what he shall say in the name of the United States for he will speak only truth.
          Regard the United States as your firm and best support—Keep bright the chain of friendship between the Chickasaws and your nation—reject the advice of bad men who may attempt to poison your minds with suspicions against the United States. Given under my hand and Seal, at the City of New York this seventeenth day of December One thousand, seven hundred and Eighty nine.
          
            Go: WashingtonBy Command of the President of the United States.
            H. KnoxSecretary for the department of War
          
        